The offense is selling whisky in a dry area; the punishment, a fine of $100. *Page 36 
We find in the record an information in which it is stated that a complaint had been filed. The complaint is not brought forward. In the absence of a complaint it becomes the duty of this Court to order a reversal of the judgment.
The judgment is reversed and the prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.